Citation Nr: 1043019	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  09-04 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected PTSD, to include 
on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant, his father, and his son

ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to February 
1946.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an August 2007 rating decision, in which the RO denied service 
connection for bilateral hearing loss and granted service 
connection for posttraumatic stress disorder (PTSD) and assigned 
an initial 30 percent rating for PTSD, effective April 28, 2006.  
In October 2007 the Veteran filed a notice of disagreement (NOD) 
with the denial of service connection for bilateral hearing loss 
and the assigned rating for PTSD. A statement of the case (SOC) 
was issued in January 2009 and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in February 2009.

The Board notes that on the Form 9, the Veteran appeared to limit 
his appeal to only the claim for an initial disability rating in 
excess of 30 percent for PTSD.  However, in a timely March 2009 
statement, the Veteran's representative indicated that the 
Veteran desired to continue his appeal for service connection for 
bilateral hearing loss.  This statement has therefore been 
accepted as a substantive appeal as to the issue of entitlement 
to service connection for bilateral hearing loss.

Because the appeal involves disagreement with the initial rating 
assigned following the grant of service connection for PTSD, the 
Board has characterized this matter in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for increased 
ratings for already service-connected disability).

In July 2009, a Veterans Law Judge granted the Veteran's motion 
to advance this appeal on the Board's docket, under the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2010).

In June 2010, the Veteran, his father, and his son testified 
during a Board video-conference hearing before the undersigned 
Veterans Law Judge; a transcript of the hearing is of record  
During the June 2010 hearing, the Veteran's representative 
requested, and the undersigned Veterans Law Judge granted, an 
additional 60-day extension to submit additional evidence, 
specifically written statements from witnesses at the hearing.  
To date, no additional evidence has been received.

For reasons expressed in more detail below, the Board has 
recharacterized the appeal as encompassing-in addition to claims 
noted above-a claim for a TDIU due to PTSD, to include on an 
extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) (as 
reflected on the title page).

The Board's decision addressing the claim for service connection 
for bilateral hearing loss, and the claim for an initial rating 
in excess of 30 percent for PTSD is set forth below.  The claims 
for a TDIU, to include on an extra-schedular basis pursuant to 38 
C.F.R. § 4.16(b), is addressed in the remand following the order; 
this matter is being remanded to the RO, via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify the 
appellant when further action, on his part, is required.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claims herein decided have been accomplished.

2.  The Veteran's assertions of in-service noise exposure are 
credible and consistent with the circumstances of his service.

3.  The Veteran currently has bilateral hearing loss to an extent 
recognized as a disability for VA purposes, and the only 
competent opinion to address the etiology of the Veteran's s 
current hearing loss indicates that such hearing loss is as 
likely as not related to acoustic trauma in service.   

4.  Since the April 28, 2006 effective date of the grant of 
service connection, the Veteran's PTSD has been manifested by 
nightmares, insomnia, exaggerated startle response, occasional 
panic attacks, irritability, impaired judgment, disturbances in 
concentration, impaired memory, and difficulty understanding 
complex commands; collectively, these symptoms suggest 
occupational and social impairment with reduced reliability and 
productivity.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for bilateral hearing loss are 
met.  38 U.S.C.A. §§ 101(22), 1110, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.385 
(2010).

2.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for an initial, 50 percent rating for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130, 
Diagnostic Code (DC) 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

At the outset, the Board finds that, given the favorable 
disposition of the claim service connection for bilateral hearing 
loss, all notification and development actions needed to fairly 
adjudicate each aspect of the appeal, as to this claim, have been 
accomplished.

Regarding the remaining claim herein decided, notice requirements 
under the VCAA essentially require VA to notify a claimant of any 
evidence that is necessary to substantiate the claim(s), as well 
as the evidence that VA will attempt to obtain and which evidence 
he or she is responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As 
delineated in  Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
after a substantially complete application for benefits is 
received, proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim(s); (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession that 
pertains to the claim(s), in accordance with 38 C.F.R. § 
3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, a pre-rating letter dated in December 2006 
provided general information pertaining to VA's assignment of 
disability ratings and effective dates, as well as the type of 
evidence that impacts those determinations, consistent with 
Dingess/Hartman.  Also, an August 2008 post-rating letter (along 
with the January 2009 SOC), set forth the criteria for higher 
ratings for psychiatric disability.  
After issuance of the above-described notice, the January 2009 
SOC reflects readjudication of the claim for increase.  Hence, 
the Veteran is not shown to be prejudiced by the timing of the 
latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
supplemental SOC (SSOC), is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters herein decided.  Pertinent medical evidence 
associated with the claims file consists of service and VA and 
treatment records, an October 2007 private psychiatric 
examination, VA outpatient treatment records through January 
2009, and the report of  August 2007 VA examinations.  Also of 
record and considered in connection with the appeal is the 
transcript of the Veteran's June 2010 Board hearing, as well as 
various written statements provided by the Veteran, and by his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record in connection 
with any claim currently under consideration is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied. Through various notices of the RO, the Veteran has 
been notified and made aware of the evidence needed to 
substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with any of the claims.  Consequently, 
any error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on the 
appeal. Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at this 
juncture. See Mayfield, 20 Vet. App. at 543.  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Hearing Loss

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. § 
3.303(d).

Specific to claims for service connection, impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; the thresholds for at 
least three of these frequencies are 26 or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that he has bilateral hearing loss due to 
noise exposure during his active duty service.  Specifically, he 
alleges that he was exposed to gunfire while serving as a 
gunner's mate on the bow of a ship, where he was responsible for 
firing a 40 millimeter gun.  During his June 2010 Board hearing, 
the Veteran testified that he noticed hearing loss shortly after 
his discharge, and that his hearing loss has continuously 
worsened since service.

The Veteran's service treatment records reflect no complaints, 
findings, or diagnoses of hearing loss.  The Veteran's February 
1946 discharge examinations notes no disease or defects of the 
ears, and spoken voice, whisper voice, watch and coin click tests 
were all normal.  His service personnel records indicate that 
during his naval service, he participated in a number of assaults 
in the Philippines, Guam, and the Marshall Islands.

The Board notes that the absence of in-service evidence of 
hearing loss is not necessarily fatal to the claim.  See Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability (i.e., one meeting the requirements of 
section 3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis for a 
grant of service connection for hearing loss.  See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  

Post-service VA outpatient treatment records from 2005 through 
2009 note the Veteran's complaints of hearing loss and indicate 
that he received hearing aids.

During a August 2007 VA audiology examination, the Veteran noted 
that he was responsible for firing guns as a chief gunner mate 
during his naval service.  He denied use of hearing protection 
during military service.  He also denied post-service 
recreational noise exposure, as he gave up hunting after service.  
The Veteran further reported that he worked in the sheet metal 
trade, and that hearing protection was rarely required.   
Audiometric testing revealed pure tone thresholds, in decibels, 
as follows:




HERTZ


500
1000
2000
4000
RIGHT
50
       45
       55 
80
LEFT
45
       45 
       65
90

Speech recognition testing revealed speech recognition ability of 
76 percent in the right ear and 52 percent in the left ear.  

The examiner opined that the Veteran's hearing loss is at least 
as likely as not related to noise exposure while in the service.  
She indicated that while the Veteran's discharge examination 
revealed passing whisper voice test results, the test is a 
measure that is insensitive to high-frequency hearing loss.  
Thus, she noted, it was possible to pass this exam with hearing 
loss.  The examiner also pointed out that the Veteran had only 
brief pre-service recreational noise exposure and mild 
occupational noise exposure.  She also based her opinion on the 
insensitivity of the whisper voice test and the duties of the 
Veteran during his active duty service.

First addressing the matter of in-service injury, the Board notes 
that the Veteran's service treatment records do not document the 
occurrence of, or treatment for, any specific incidence of 
acoustic trauma.  However, the Veteran is competent to assert the 
occurrence of an in-service injury, to include in-service noise 
exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  In 
this regard, the Veteran has reported that he was exposed to 
artillery fire and other weapons fire during his naval service.  
Given the circumstances of the Veteran's service, the Board finds 
that he was likely exposed to some, and possibly significant, 
noise exposure in service.  Thus, although there is no objective 
evidence to support a specific incident of acoustic trauma in 
service, the Board accepts the Veteran's assertions of in-service 
noise exposure as credible and consistent with the circumstances 
of his service.  See 38 U.S.C.A. § 1154.

With respect to current disability, as indicated above, the 
recent post-service audiometric testing results establish that 
the Veteran currently has bilateral hearing loss to an extent 
recognized as a disability for VA purposes.  The remaining 
question, however, is whether such hearing loss disability is 
medically related to service, to include the noted noise 
exposure.  

On the question of medical nexus, the Board notes that, in the 
only competent opinion on this point, the August 2007 VA 
audiologist opined that it was at least as likely as not that the 
Veteran's bilateral hearing loss is related to noise exposure 
during naval service.  The Board accepts this opinion as 
probative, and  consistent with other evidence of record-in 
particular,  the Veteran's presumed noise exposure during 
service, evidence of  minimal noise exposure following service, 
and his statements to the effect that he has suffered from 
hearing loss since service.  Significantly, the Board also notes 
that the audiologist's opinion is not contradicted by any other 
competent opinion of record, and that VA adjudicators are not 
permitted to substitute their own judgment on a medical matter.  
See, e.g., Colvin v. Derwinski, 1 Vet. App. 171, 173 (1991).  
Moreover, while the opinion is not definitive, it was expressed 
in terms sufficient to permit the application of the benefit-of-
the-doubt doctrine. 

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  See 
also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).

Given the facts noted above, and with resolution of all 
reasonable doubt in the Veteran's favor, the Board concludes that 
the criteria for service connection for bilateral hearing loss 
are met.

B.  PTSD

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, in Fenderson, the Court noted 
an important distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating assigned, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of "staged 
rating" (i.e., assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

The RO assigned the Veteran's initial 30 percent rating for PTSD 
under Diagnostic Code 9411.  However, the criteria for rating 
psychiatric disabilities other than eating disorders are actually 
set forth in a general rating formula.  See 38 C.F.R.  § 4.130.

Under the formula, a 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), 
GAF is a scale reflecting the 'psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health illness.'  There is no question that the GAF score and 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See e.g., Richard v. Brown, 9 
Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score must 
be considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).

Considering the evidence of record in light of the above, and 
resolving all reasonable doubt in the Veteran's favor, the Board 
finds that an initial 50 percent, but no higher, rating is 
warranted from the effective date of the grant of service 
connection for PTSD..

VA outpatient treatment records from 2005 through 2009 reflect 
positive PTSD screen tests.  The Veteran also complained of 
anxiety and insomnia.

The Veteran was also afforded a VA examination in August 2007.  
During the examination, the Veteran indicated that his wife died 
in 1996, but they had been separated for 11 years prior to her 
death, in part due to his symptoms of anxiety.  He reported that 
he lived with his son, and was retired from work.  His previous 
position was a sheet metal shop superintendent, and he denied 
having any time lost from work or any decline in productivity 
from any mental health condition.  With respect to social 
activities, the Veteran noted that he was very active with 
veteran's organizations; however, he tended to isolate himself 
from other non-veterans.   Upon mental status examination, the 
examiner observed that the Veteran was appropriately dressed and 
grooming and hygiene was good.  His affect during the interview 
was appropriate, but he became more anxious and visibly upset 
when discussing his combat experiences.  The Veteran denied 
suicidal or homicidal ideation, intent, or plan.  The Veteran 
also denied hallucinations, but reported experiencing combat-
related flashbacks.  Memory, insight and judgment appeared 
unimpaired in casual conversation.  

The Veteran's main symptom complaint centered around sleep 
disturbances, including nightmares and insomnia every night.  He 
reported persistent thoughts about his combat experiences, to the 
point where he tried to keep himself constantly busy to get his 
mind off of them.  He also reported difficulty concentrating due 
to the distraction from the persistent thoughts.   The Veteran 
stated that his anxiety symptoms worsened when he saw or read 
about combat, which also sometimes triggered flashbacks.  He also 
indicated that he had difficulty discussing his combat 
experiences.  The examiner concluded by diagnosing the Veteran 
with PTSD and assigning a GAF score of 60.  He found that the 
Veteran's symptoms were at a moderate level of severity, and 
while his symptoms affected his functioning to some degree, he 
was able to perform functions at a reduced level.   The examiner 
also determined that the Veteran was employable from a  
psychiatric standpoint.

Also of record is the report of an October 2007 private 
psychiatric evaluation from Kreinbrook Psychiatric Services.  At 
the examination, the Veteran presented as alert and oriented to 
person, place, and situation.  His mood was depressed with 
blunted affect.  While the Veteran's speech was clear, he had 
difficulty following the line of questions.  He frequently 
reverted to war stories from his time in the service and was not 
able to stay on topic.  Attention and concentration were 
described as poor, with problems in short term memory.  The 
Veteran described symptoms of panic attacks approximately 3 to 4 
times per week and endorsed anxiety symptoms, including heart 
palpitations, shortness of breath, nausea, sweating, and 
restlessness.  He also reported strong feelings of depression, 
particularly under periods of stress, and feelings of sadness and 
hopelessness.  The Veteran denied suicidal ideation, but 
described difficulty sleeping.  

Cognitive testing reflected mild impairment in overall cognitive 
ability despite relatively intact attention, construction, and 
memory.  However, the Veteran's thinking was concrete and he was 
unable to engage in any activities to required abstract thinking.  
The diagnosis was PTSD, and a GAF score of 50 was assigned.  The 
examiner found that the Veteran's chronic affective problems 
exacerbate his inability to modulate his emotions and markedly 
impair his ability to work.  As a result, the examiner found that 
the Veteran was unable to be employed.  The examiner recommended 
continued psychiatric care, and indicated that therapy and 
support could allow for better social and occupational 
functioning.

During the Veteran's June 2010 Board hearing, he reported that he 
experienced panic attacks at least 3 times per week, memory 
impairment, flashbacks, and had difficulty understanding complex 
commands.  He indicated that he left work, in part, because he 
was not as efficient as he used to be due to decreased memory and 
concentration.  The Veteran noted that while he did not receive 
any treatment for the disability, he self-medicated, including 
the use of alcohol.  The Veteran's family members indicated that 
the Veteran experiences frequent and graphic flashbacks, and had 
difficulties with his daily activities, including honor guard 
duties. 

Collectively, the aforementioned medical evidence reflects that, 
since the April 2006 effective date of the grant of service 
connection,  the Veteran's PTSD has been manifested by 
nightmares, insomnia, exaggerated startle response, occasional 
panic attacks, irritability impaired judgment, disturbances in 
concentration, impaired memory, and difficulty understanding 
complex commands.  The Veteran has also indicated that he self-
medicates his psychiatric disability, particularly through the 
use of alcohol.  

While the Veteran has not demonstrated rated all of the symptoms 
listed in the rating formula as indicative of a 50 percent 
rating, the Board finds that his overall symptomatology picture-
particularly, panic attacks, disturbances in concentration, 
difficulty understanding complex commands, and nightmares-
suggest occupational and social impairment with reduced 
reliability and productivity and difficulty in establishing and 
maintaining effective relationships.    Moreover-as explained in 
more detail below-a 50 percent rating also appears consistent 
with the GAF score assigned by the private psychologist.  Thus, 
with resolution of all reasonable doubt in the Veteran's favor, 
the Board finds that his PTSD has more nearly approximated the 
criteria for a 50 percent, but no higher, rating.  See 38 C.F.R. 
§§ 4.3 4.7.  

However, at no point has the Veteran's PTSD symptomatology met 
the criteria for the next higher 70 percent rating.  As noted 
above, a 70 percent rating is warranted for occupational and 
social impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near -continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish effective 
relationships.  However, the objective medical evidence does not 
show such symptoms as suicidal ideation; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; spatial disorientation; or neglect 
of personal appearance and hygiene that are characteristic of the 
70 percent rating.  

Rather, the medical evidence of record indicates that the Veteran 
interacts frequently with members of veteran's service 
organizations and lives with his son.  Thus, the Veteran is able 
to maintain social and family relationships. The VA examiner also 
determined that the Veteran's PTSD was of moderate severity, and 
while his symptoms affected his functioning to some degree, he 
was able to perform functions at a reduced level.

The Board further notes that none of the GAF scores assigned 
since the effective date of the grant of service connection-60 
in August 2007, and 50 in October 2007-alone,  provides a basis 
for assigning a rating in excess of 50 percent for PTSD.  

According to DSM-IV, a GAF score ranging from 41 to 50 reflects 
severe symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job).  A GAF score ranging from 51 to 60 
reflects moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  

In this case, the GAF score of 60 clearly reflect even less 
impairment than that contemplated in the current 50 percent 
rating; hence, this score provides no basis for a higher, initial 
rating.  Moreover, the GAF score of 50 appears to suggest a level 
of impairment consistent with that contemplated in the 50 percent 
rating.

Accordingly, the Board finds that an initial 50 percent, but no 
higher,  rating for PTSD is warranted.  As the criteria for the 
next higher, 70 percent rating are not met, it logically follows 
that the symptoms for the maximum 100 percent rating are, 
likewise, not met.

The Board has favorably applied the benefit-of-the-doubt doctrine 
in reaching the decision to award the next higher, 50 percent, 
rating, but finds that the preponderance of the evidence is 
against assignment of any higher rating.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56(1990).
  

ORDER

Service connection for bilateral hearing loss is granted.

An initial 50 percent rating for PTSD is granted, subject to the 
legal authority governing the payment of VA compensation.


REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.

The Board notes that, under the applicable criteria, total 
disability ratings for compensation based upon individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation as 
a result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or more 
and there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to meet 
the percentage standards in 38 C.F.R. § 4.16(a).  38 C.F.R § 
4.16(b).

The Veteran's is service-connected for PTSD, for which a 50 
percent rating has been assigned.  A disability rating has not 
yet been assigned with respect to the Board's decision to grant 
service connection for bilateral hearing loss.  However, even if 
the percentage requirement of 4.16(a) has not been met, 
entitlement to a TDIU, on an extra-schedular basis, per 38 C.F.R. 
§ 4.16(b), may nonetheless be established, if the Veteran is 
shown to be unemployable by reason of his service-connected 
disability.

On the Veteran's February 2009 Form 9, the Veteran requested a 
100 percent rating for his PTSD and indicated that he was unable 
to work due to his service-connected PTSD, raising a claim for a 
TDIU.  The October 2007 private psychologist opined that the 
Veteran was unemployable at that time, as the Veteran's "chronic 
affective problems exacerbate his inability to modulate his 
emotions and markedly impair his ability to work."

Given the Veteran's assertions, and the medical opinion 
indicating that the Veteran is unemployable due to PTSD, on these 
facts, the claim for a TDIU is essentially a component of the 
claim for a higher rating for PTSD.  See Rice v. Shinseki, 22 
Vet. App. 447 (2009).  See also Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001) (holding that where a veteran submits 
evidence of a medical disability, makes a claim for the highest 
rating possible, and submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA must 
consider whether the veteran is entitled to a TDIU).

The Board notes that, although raised by the record, the RO has 
not adjudicated a claim for TDIU, to include on an extra-
schedular basis pursuant to 38 C.F.R.           § 4.16(b).  Under 
these circumstances, the RO should, after giving the Veteran an 
opportunity to file a formal claim for a TDIU, and completing the 
other actions noted below, adjudicate the matter of the Veteran's 
entitlement to a TDIU, to include on an extra-schedular basis 
pursuant to 38 C.F.R. § 4.16(b), in the first instance, to avoid 
prejudice to the Veteran.  See e.g., Bernard v. Brown 4 Vet. App 
394, 393(1995).

Prior to adjudicating the claim for a TDIU due to PTSD, the RO 
should obtain all outstanding VA medical records.  The claims 
file indicate that the Veteran is continuing to receive treatment 
for his psychiatric disability/insomnia from the Pittsburgh VAMC; 
the last date of treatment of record is from January 2009.  The 
Board emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
the RO should from the Pittsburgh VAMC outstanding mental health 
records, since January 2009, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) as regards requests for 
records from Federal facilities.

Also, to ensure that all due process requirements are met, the RO 
should also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claims remaining on 
appeal.  The RO's letter to the Veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2010) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of the 
one-year notice period).  

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by the 
VCAA prior to adjudicating the matter remaining on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should furnish to the Veteran a 
VA Form 21-8940, to enable him to file a 
formal application for a TDIU due to PTSD.

2.  The RO should obtain from the 
Pittsburgh VAMC all outstanding pertinent 
records of mental health evaluation and/or 
treatment of the Veteran, to specifically 
include any records since January 2009.  
The RO must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal facilities.  
All records and/or responses received 
should be associated with the claims file. 

3.  The RO should send to the Veteran and 
his representative a letter requesting that 
the Veteran provide sufficient information, 
and if necessary, authorization, to enable 
it to obtain any additional evidence 
pertinent to the claim for a TDIU, to 
include on an extra-schedular basis 
pursuant to 38 C.F.R. § 4.16(b).  The RO 
should explain the type of evidence that is 
the Veteran's ultimate responsibility to 
submit.  

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  If the Veteran responds, the RO should 
assist him in obtaining additional evidence 
identified by following current procedures 
set forth in 38 C.F.R. § 3.159.  All 
records and responses received should be 
associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the Veteran and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  

5.  To help avoid future remand, the RO 
must ensure that all requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim for a TDIU due to 
PTSD, to include on an extra-schedular 
basis pursuant to 38 C.F.R. § 4.16(b), in 
light of all pertinent evidence and legal 
authority.  

7.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate SSOC 
that includes citation to and discussion of 
all additional legal authority considered, 
to include 38 C.F.R. § 4.16(b), along with 
clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response before 
the claims file is returned to the Board 
for further appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).  The RO is reminded that 
this appeal has been advanced on the Board's docket.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


